Back to Form 8-K Exhibit 10.1 AMENDMENT #2 BETWEEN THE FLORIDA HEALTHY KIDS CORPORATION AND HEALTHEASE OF FLORIDA, INC. AND WELLCARE HMO, INC. THIS AMENDMENT entered into between the Florida Healthy Kids Corporation ("FHKC") and HEALTHEASE OF FLORIDA, INC. AND WELLCARE HMO, INC. (collectively referred to as "INSURER") amends the Contract dated October 1, 2005 (the "CONTRACT"). WHEREAS, the Contract between FHKC and INSURER allows for amendments to the Contract by mutual written consent of the Parties; and WHEREAS, Sections 3-16 and 3-17 of the Contract between FHKC and INSURER allow for the consideration of an annual rate adjustment subject to FHKC's. review and approval; and WHEREAS, INSURER has requested a rate adjustment that has been approved subsequently by FHKC effective October 1, 2007; and WHEREAS, Attachment A ("Attachment") specifies the monthly per Enrollee per month rate for the counties covered under the Contract. THEREFORE, the Parties agree to the following Amendment to the Contract: I.Exhibit A, Section I of the Contract is amended to read: I.Premium Rate The Comprehensive Medical Care Services premium for the coverage period October 1, 2007 through September 30, 2008 shall be as follows: Rate Adjustment Amendment -Effective Date: October 1, 2007 Page 1 of 4 As to HealthEase of Florida, Inc. Citrus: $104.69 per member per month Duval: $123.41 per member per month Escambia: $109.60 per member per month Highlands: $120.92 per member per month Jefferson: $106.30 per member per month Lake: $80.24 per member per month Madison: $106.30 per member per month Martin: $108.56 per member per month Putnam: $99.71 per member per month Wakulla: $104.69 per member per month As to WellCare HMO, Inc.: Brevard: $98.08 per member per month Broward: $104.53 per member per month Charlotte: $106.30 per member per month Collier: $106.30 per member per month Miami-Dade: $104.53 per member per month Desoto: $106.30 per member per month Hernando: $135.88 per member per month Hillsborough: $86.60 per member per month Lee: $104.53 per member per month Manatee: $106.30 per member per month Orange: $86.60 per member per month Osceola: $86.60 per member per month Palm Beach: $104.53 per member per month Pinellas: $86.60 per member per month Sarasota: $106.30 per member per month Seminole: $86.60 per member per month II. The effective date of this Amendment is October 1, 2007. All other provisions of Section 3-17 and the Contract in its entirety shall remain in full force and effect as executed by the Parties effective October 1, 2005. All provisions of the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform to this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed as specified in the Contract. This Amendment is hereby made a part of this Contract. (SIGNATURES FOLLOW ON NEXT PAGE) Rate Adjustment Amendment -Effective Date: October 1, 2007 Page 2 of 4 IN WITNESS WHEREOF, the Parties hereto have caused this four (4) page Amendment to be executed by their officials thereunto duly authorized. FOR HEALTHEASE OF FLORIDA, INC. FOR WELLCARE HMO, INC. /s/Todd S. Farha /s/Todd S. Farha Name: Todd S. Farha Title: President and CEO Date signed: 9/13/07 Name: Todd S. Farha Title: President and CEO Date signed: 9/13/07 Subscribed and sworn to me this 13th day of September, 2007 Subscribed and sworn to me this 13th day of September, 2007 /s/Sara Gallo Notary Public /s/Sara Gallo Notary Public 1/29/2010 My Commission Expires 1/29/2010 My Commission Expires /s/Kerrian Thomas Witness #1 Signature /s/Kerrian Thomas Witness #1 Signature Kerrian Thomas Witness #1 Print Name Kerrian Thomas Witness #1 Print Name /s/Karen Mulroe Witness #2 Signature /s/Karen Mulroe Witness #2 Signature Karen Mulroe Witness #2 Print Name Karen Mulroe Witness #2 Print Name Rate Adjustment Amendment -Effective Date: October 1, 2007 Page 3 of 4 Florida Healthy Kids Corporation /s/Rose Naff Name: Rose M. Naff Title: Executive Director Date signed: Subscribed and sworn to me, this 18th day of October, 2007 /s/Amber N. Floyd Notary Public 11/14/2009 My Commission Expires /s/Amber N. Floyd Witness #1 Signature Amber N. Floyd Witness #1 Print Name /s/Jennifer K. Lloyd Witness #2 Signature Jennifer K. Lloyd Witness #2 Print Name Reviewed by: /s/Jennifer K. Lloyd Signature of: Jennifer Lloyd, Director of External Affairs /s/Joan Humphrey Anderson Signature of General Counsel Print Name: Joan Humphrey Anderson Florida Bar Number: 294063 Rate Adjustment Amendment -Effective Date: October 1, 2007 Page4 of 4
